State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: April 9, 2015                       519753
________________________________

In the Matter of the Claim of
   JILL WILLETTE,
                    Respondent.

PARK RIDE FLY USA,                            MEMORANDUM AND ORDER
                      Appellant.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Lahtinen, J.P., McCarthy, Rose and Devine, JJ.

                               __________


      Tabner, Ryan & Keniry, LLP, Albany (Brian M. Quinn of
counsel), for appellant.

      Cynthia Feathers, Glens Falls, for Jill Willette,
respondent.

                               __________


      Appeals from two decisions of the Unemployment Insurance
Appeal Board, filed December 13, 2013, which ruled, among other
things, that Park Ride Fly USA was liable for unemployment
insurance contributions based on remuneration paid to claimant
and others similarly situated.

      Substantial evidence supports the decisions of the
Unemployment Insurance Appeal Board that claimant and others
similarly situated were the employees of Park Ride Fly USA. Park
Ride operates a website where individuals can reserve parking
near airports across the United States, and claimant worked for
it as a customer service agent. Claimant was required to answer
telephone calls from customers, which were routed to her home
                              -2-                  519753

using specialized equipment that Park Ride provided. She
received several weeks of training to perform that work, and
thereafter worked hours selected by her and approved by her
supervisor. Customer complaints were handled by Park Ride, and
supervisors monitored calls in order to ensure quality control.
Claimant was further required to detail the hours she worked, was
paid a set amount per hour on a weekly basis, and was reimbursed
for expenses. Notwithstanding contrary evidence in the record,
the Board could readily find from the foregoing that Park Ride
"exercised sufficient direction and control over the services
performed by claimant and other persons similarly situated to
establish their status as employees" (Matter of Noblitt [Oxford
Univ. Press–Hudacs], 193 AD2d 1033, 1033 [1993]; see Matter of
Noel [Life Alert Emergency Response, Inc.–Commissioner of Labor],
38 AD3d 1082, 1083-1084 [2007]; Matter of Frattallone [Victor
Addressing Corp.–Levine], 39 AD2d 984, 984 [1972]).

      Park Ride's remaining argument has been considered and
found to be lacking in merit.

     Lahtinen, J.P., McCarthy, Rose and Devine, JJ., concur.



     ORDERED that the decisions are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court